DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment of 2/11/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification, and the claims.
A) Regarding to the drawings, applicant has submitted a set of four sheets including one new sheet contained new figure 1C, and three replacement sheets contained amended figures 3A-3B, 4A-4B and 15A-15B;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification, and a statement that the substitute specification does not contain any new matter, see amendment in page 2; and
C) Regarding to the claims, applicant has amended claims 1 and 8, and added a new set of claims, i.e., claims 9-12, into the application. There is not any claim being canceled from the application. As newly-added, the pending claims are claims 1-12.
Response to Arguments
3.         The amendments to the drawings, the specification and the claims as provided in the amendment of 2/11/2022, and applicant's arguments provided in the Interview of 4/8/2021, and in the mentioned amendment, pages 7-15, have been fully considered and are sufficient to overcome the objections to the drawings; the rejections of claims 1-2 and 6-8 under 35 U.S.C. 
Election/Restrictions
4.	Claim 1 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 9/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/29/2020 is now withdrawn.  Claims 3-5, see Note below, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Note:
The rejoined claims 4-5 each has a problem of 35 USC 112(b) or 35 U.S.C. 112, second paragraph, and needs to be amended. In particular, the feature thereof “the columnar structure” appeared on line 2 of each claim lacks a proper antecedent basis because an antecedent basis for the mentioned feature is provided in claim 3, not claim 1. Each of claims 4 and 5 is amended via an examiner’s amendment as provided in the present office action.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
5.         The new sheet contained new figure 1C and three replacement sheets contained figures 3A-3B, 4A-4B and 15A-15B have been received on 2/11/2022. 
6.	As a result of the change to the drawings, the application now contains sixteen sheets of figures 1A-1C, 2A-2D, 3A-3B, 4A-4B, 5A-5B, 6A-6B, 7A-7B, 8A-8B, 9A-9B, 10A-10B, 11A-11B, 12A-12B, 13A-13B, 14A-14B, and 15A-15B which includes twelve sheets of figures 1A-1B, 2A-2D, 5A-5B, 6A-6B, 7A-7B, 8A-8B, 9A-9B, 10A-10B, 11A-11B, 12A-12B, 13A-13B, and 14A-14B as filed on 1/10/19, and a new sheet contained new figure 1C and three replacement sheets contained figures 3A-3B, 4A-4B and 15A-15B as filed on 2/11/2022. The mentioned sixteen sheets of figures 1A-1C, 2A-2D, 3A-3B, 4A-4B, 5A-5B, 6A-6B, 7A-7B, 8A-8B, 9A-9B, 10A-10B, 11A-11B, 12A-12B, 13A-13B, 14A-14B, and 15A-15B are now approved by the examiner.
Specification
7.       The substitute specification filed on 2/11/2022 has been entered.
8.       The lengthy specification which was amended by the amendment of 2/11/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S AMENDMENT
9.	Authorization for this examiner’s amendment was given in an interview with Robert J. Diaz on 2/16/2022.
10.	The application has been amended as follows: 
In the claims:
A) In claim 3: 
on line 1, changed the status indicator of the claim from “(Withdrawn)” to --(Original)--;
B) In claim 4:
on line 1, changed the status indicator of the claim from “(Withdrawn)” to --(Original)--;
and on line 1, changed “according to claim 1” to –according to claim 3--; 
C) In claim 5:
on line 1, changed the status indicator of the claim from “(Withdrawn)” to --(Original)--;
and on line 1, changed “according to claim 1” to --according to claim 3--. 
Allowable Subject Matter
11.	Claims 1-12 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: 
The interior-light-utilizing display as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 7,679,823 and 9,616,823, and the US Publication No. 2016/0018571 by the features thereof “wherein an interior-light … a vertical direction” (claim 1 on lines 4-14). The display constituted by a reflection structure and a light diffusion structure and an interior-light in a vehicle used as a light source wherein the display .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
13.       The US Patent No. 10,185,063 is cited as of interest in that it discloses a laminate constituted by a reflecting structure and a light diffusing structure; however, the claims do not have all features as recited in claim 1 of the present application.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872